DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 02/18/2021 has been entered and made of record.
3.	Claims 5, 13-14, 20 and 28-29 have been amended.
4.	Claims 1-30 are currently pending.

Response to Arguments
5.	The applicant's arguments filed on 02/18/2021 regarding claims 1-3, 9-18 and 24-30  have been fully considered but they are not persuasive. 
Regarding claims 1, 15, 16 and 30, the applicant argued that Babaei and Feng do not disclose “transmitting/receiving a configuration to the UE for a Semi-Persistent Scheduling (SPS), Configured Scheduling (CS), or Configured Grant (CG) based on a non-integer relationship between the first periodicity and a duration of a scheduling unit in which the SPS, the CS, or the CG is scheduled” (Applicant, page 10, Remarks Made in an Amendment dated 02/18/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.



 
“UE supporting V2X may need to support multiple uplink SPS configurations for transmitting various periodic (or semi-periodic) traffic and/or voice traffic in the uplink. Other examples may be provided. For example, CAM messages in V2X may be semi-periodic. In some scenarios, CAM message generation may be dynamic in terms of size, periodicity and timing. Such changes may result in misalignment between SPS timing and CAM timing. There may be some regularity in size and periodicity between different triggers. Enhanced SPS mechanisms may be beneficial to transmit V2X traffic, voice traffic, and/or the like. In an example, various SPS periodicity, for example 100 ms and 1 s may be configured” (paragraph[0158]). 
“UE may transmit to a base station a message comprising assistant information indicating that the UE requires new SPS resources for transmission of new messages. The assistant information may comprise information about at least one SPS traffic type, e.g. logical channel, periodicity, message size, and/or the like. The base station may provide an SPS grant for the new service/message(s)” (paragraph[0174]). 
“Different SPS configurations (e.g. having different SPS periodicity) may be assigned to the same SPS RNTI, and may be identified by different SPS configuration indexes. In an example embodiment, one or more SPS configurations (e.g. multiple 
“SPS configuration IE may comprise SPS configuration parameters, SPS configuration index, and/or one or more fields indicating a traffic/resource profile (e.g. traffic index value) associated with the SPS configuration parameters. The index for the traffic type may be a logical channel identifier, bearer identifier, V2X traffic type identifier, a service type, a radio resource type and/or the like” (paragraph[0183]). 
“SPS configurations may include a sequence of various configuration parameters. In an example embodiment, a wireless device may receive at least one message comprising: a semi-persistent scheduling (SPS) cell radio network temporary identifier (RNTI); a sequence of one or more SPS configuration parameters, e.g. periodicities. In an example, each of the one or more SPS configurations parameters (e.g. SPS Config IE comprising a periodicity IE value) may be associated with an SPS configuration index” (paragraph[0184]). 
“In an example, semiPersistSchedC-RNTI IE may be Semi-Persistent Scheduling C-RNTI. In an example, semiPersistSchedIntervalDL IE may be Semi-persistent scheduling interval in downlink. Its value may be in number of sub-frames. Value sf10 may correspond to 10 sub-frames, sf20 may correspond to sf32 may correspond to 30 sub-frames, sf128 may correspond to 120 sub-frames ” (paragraph[0151]). 
Accordingly, Babaei discloses that CAM message generation may be dynamic in terms of size, periodicity and timing. The UE identifies a first periodicity for packet generation and transmits to a base station a message comprising assistant information indicating one SPS traffic type, e.g. periodicity, and message size. The base station may provide an SPS grant for the new service/message(s). An SPS configuration IE may comprise SPS configuration parameters, SPS configuration index, and/or one or more fields indicating a traffic/resource profile (e.g. traffic index value) associated with the SPS configuration parameters (e.g. SPS Config IE comprising a periodicity IE value). In an example, semiPersistSchedIntervalDL IE may be Semi-persistent scheduling interval in downlink. Value sf10 may correspond to 10 sub-frames, sf20 may correspond to 20 sub-frames and so on. The UE may round this parameter down to the nearest integer (of 10 sub-frames), e.g. sf10 may correspond to 10 sub-frames, sf32 may correspond to 30 sub-frames, sf128 may correspond to 120 sub-frames. Clearly, Babaei teaches “transmitting a configuration to the UE for a SPS scheduling, Configured Scheduling (CS), or Configured Grant (CG) based on a non-integer relationship between the first periodicity and a duration of a scheduling unit in which the SPS, the CS, or the CG is scheduled”.
In addition to Babaei, Feng discloses:
“The vehicular mobile terminal supports transmission of the periodic data comprising one or more different data components to be transmitted with different possible transmission periodicities 
“According to another possible exemplary scenario, the vehicular UE supports the transmission of various CAM components (e.g., all three CAM components, CAM HF, CAM LF, and security certificate) and in addition shall support several speeds (ranges). The resulting varying periodicities and message sizes will become apparent from the below table” (paragraph[0283]). 
“The transmitted information on the periodic data is such that it allows the radio base station to determine the different possible transmission periodicities and/or the different possible message sizes of the one or more data components of the periodic data. A receiver of the vehicular mobile terminal receives from the radio base station a plurality of semi-persistent radio resource configurations configured by the radio base station based on the received information on the periodic data” (paragraph[0225]). 
“Depending on the current speed of the vehicular UE, the eNodeB will configure the vehicular UE to have either activated the SPS configurations 1, 2 and 3 when the speed is >144 km/h, or have activated the SPS configurations 4, 5 and 6 when the speed is between 72 and 144 km/h, or have activated the SPS configurations 
Feng also implies “transmitting a configuration to the UE for a SPS scheduling, Configured Scheduling (CS), or Configured Grant (CG) based on a non-integer relationship between the first periodicity and a duration of a scheduling unit in which the SPS, the CS, or the CG is scheduled”.
Regarding claims 3 and 18, the applicant argued that Novalan does not disclose “the SPS, the CS, or the CG comprises a non- periodic SPS, a non-periodic CS, or a non-periodic CG” (Applicant, page 11, Remarks Made in an Amendment dated 02/18/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Novalan discloses: 
“SPS can be configured/re-configured by RRC at any time using SPS-Config. The SPS-Config includes a configuration for semiPersistSchedC-RNTI (sps-CRNTI), sps-ConfigDL and sps-ConfigUL. In addition, the SPS can be configured only in the uplink (sps-ConfigUL), or in the downlink (sps-ConfigDL) or in both directions” (paragraph[0158]). 
“As illustrated in FIG. 11, the multiple frequency FDM/TDM resource pools 1100 comprise pool types 1 1105 a, 1105 b, 1105 c, pool types 2 1115 a, 1115 b, 1115 c, and pool types 3 1110 a, 1110 b. As illustrated in FIG. 11, multiple pools are configured for different traffic types (as well as possibly shared/common pools) with different periodicities, which are TDMed or FDMed with one another. A common or shared pool could be a, 1110 b), or selection may utilize a priority or preemption mechanism. The size of resource pool for event-triggered (such as pool type 2 1115 a, 1115 b, 1115 c) service can be a smaller than the resource pool for periodic service (such as pool type 1 1105 a, 1105 b, 1105 c, 1105 d), as the amount of vehicles encountering the triggering event is expected to be small. Meanwhile, the periodicities of the resource pool for event triggered service 1115 a, 1115 b, 1115 c have to be shorter, since event-triggered services 1115 a, 1115 b, 1115 c, usually have more stringent latency and reliability requirement” (paragraph[0123]). 
Accordingly, Novlan discloses “the SPS, the CS, or the CG comprises resource pool for event-triggered (a non-periodic SPS, a non-periodic CS, or a non-periodic CG)”.
Regarding claims 13 and 28, the applicant argued that Babaei does not disclose “the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next lower integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit” (Applicant, page 11, Remarks Made in an Amendment dated 02/18/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Babaei discloses: 
“In an example, semiPersistSchedC-RNTI IE may be Semi-Persistent Scheduling C-RNTI. In an example, semiPersistSchedIntervalDL IE may be Semi-persistent scheduling interval in downlink. Its value may be in number of sub-frames. Value sf10 may correspond to 10 sub-frames, sf20 may correspond to 20 sub-frames and so on. For TDD, the UE may round this parameter down to the nearest integer (of 10 sub-frames), e.g. sf10 may correspond to 10 sub-frames, sf32 may correspond to 30 sub-frames, sf128 may correspond to 120 sub-frames” (paragraph[0151]). 
Accordingly, Babaei discloses that CAM message generation may be dynamic in terms of size, periodicity and timing. The UE identifies a first periodicity for packet generation and transmits to a base station a message comprising assistant information indicating one SPS traffic type, e.g. periodicity, and message size. The base station may provide an SPS grant for the new service/message(s). An SPS configuration IE may comprise SPS configuration parameters, SPS configuration index, and/or one or more fields indicating a traffic/resource profile (e.g. traffic index value) associated with the SPS configuration parameters (e.g. SPS Config IE comprising a periodicity IE value). In an example, semiPersistSchedIntervalDL IE may be Semi-persistent scheduling interval in downlink. Value sf10 may correspond to 10 sub-frames, sf20 may correspond to 20 sub-frames and so on. The UE may round this parameter down to the nearest integer (of 10 sub-frames), e.g. sf10 may correspond to 10 sub-frames, sf32 may correspond to 30 sub-frames, sf128 may correspond to 120 sub-frames. Therefore, it is clear that Babaei teaches 
Regarding claims 14 and 29, the applicant argued that WO’926 does not disclose “the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next higher integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit” (Applicant, page 12, Remarks Made in an Amendment dated 02/18/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, WO’926 discloses: 
“For example, the occurrence of regular, non-critical information may cause the UE to transmit regular and non-critical but periodic messages. The UE may transmit in longer intervals and over shorter or longer durations depending on the application. The messages may be regular weather or location updates to neighboring vehicles, or vehicle diagnostic information that may be send to the vehicle manufacturer’s servers. For example, a signaling from a higher layer may be a signaling in the form of the value of a parameter from higher layers, like a flag or a trigger. This parameter for example, may be the packet priority assigned for a certain message by the higher layers. If the message is of higher priority, the UE may transmit using shorter intervals. The duration 
“The UE is configured to select the certain SPS interval from a plurality of SPS intervals, each of the plurality of SPS intervals having associated therewith a plurality of sets of SPS overall time durations, and wherein the UE is configured to select the certain SPS overall time duration for the selected certain SPS interval from one of the associated sets of SPS overall time durations. In other words, multiple SPS intervals are available, and for each interval several sets of durations exist” (page 10, line 28-34). 
 “In accordance with the depicted embodiment, in Table 4, the actual sets or ranges of overall time durations may be classified as short or long duration. In accordance with other embodiments, also for some or all or the other PreVp_Tx intervals in Table 4 (5ms, 3ms, 10ms) multiple ranges for parameter SL_RESOURCE_RESELECTION_COUNTER may be given together with associated with actual overall time durations” (page 17, line 4-11). 
Accordingly, Table 4 of WO’926 illustrates a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next higher integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit. WO’926 teaches “the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. Clarifying the fundamental difference between applicant's functionality and the cited prior arts by incorporating the allowable subject matter indicated in this office action could overcome the outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 4, 5, 6, 7, 8, 19, 20, 21, 22 and 23).

      Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 2, 9, 10, 12, 13, 15, 16, 17, 24, 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al. (US 2019/0116609 A1), hereinafter “Feng” in view of Babaei et al. (US 2018/0160445 A1), hereinafter “Babaei”.
Regarding claim 1, Feng discloses a method of wireless communication at a user equipment (UE) (Figs. 3-5, 10-11; semi-persistent resource allocation for a mobile terminal for transmitting periodic data), comprising: 
identifying a first periodicity for packet generation (Fig. 10-11, paragraphs [0225], [0283]; periodic data comprising one or more different data components to be transmitted with different possible transmission periodicities) at the UE or packet transmission from a base station to the UE (Fig. 10-11, paragraphs [0225], [0283] ; allocating radio resources to the vehicular mobile terminal) ;and
	transmitting or receiving packets based on the configuration for the SPS, the CS, or the CG (Fig. 10-11, paragraphs [0273], [0287], [0288]; periodic radio resources allocated by SPS configurations in order to transmit Cooperative Awareness Messages (CAM) messages).
While disclosing the whole subject matter recited in claim 1 as discussed above, Feng implies “receiving a configuration for a Semi-Persistent Scheduling (SPS), a Configured Scheduling (CS), or a Configured Grant (CG) based on a non-integer relationship between the first periodicity and a duration of a scheduling unit in which the SPS, the CS, or the CG is scheduled” (paragraphs [0225], [0296]; determining the different possible transmission periodicities and/or the different possible message sizes of the one or more data components of the periodic data). Babaei teaches such a limitation more explicitly.
Babaei from the same or similar field of endeavor discloses receiving a configuration for a Semi-Persistent Scheduling (SPS), a Configured Scheduling (CS), or a Configured Grant (CG) (Figs. 11, 12, 13, paragraphs [0151], [0158], [0174], [0176]; SPS configurations for various periodic (or semi-periodic) traffic and/or voice traffic) based on a non-integer relationship (Figs. 11, 12, 13, paragraphs [0151], [0158], [0174], [0176]; value sf10 may correspond to 10 sub-frames, sf20 may correspond to 20 sub-frames and so on; for TDD, the UE may round this parameter down to the nearest integer (of 10 sub-frames), e.g. sf10 may correspond to 10 sub-frames, sf32 may correspond to 30 sub-frames, sf128 may correspond to 120 sub-frames) between the first periodicity (Figs. 11, 12, 13, paragraphs [0151], [0158], [0174], [0176]; CAM timing) and a duration of a scheduling unit in which the SPS (Figs. 11, 12, 13, paragraphs [0151], [0158], [0174], [0176]; various SPS periodicity), the CS, or the CG is scheduled (Figs. 11, 12, 13, paragraphs [0151], [0158], [0174], [0176]; for example 100 ms and 1 s may be configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a configuration for a Semi-Persistent Scheduling (SPS), a Configured Scheduling (CS), or a Configured Grant (CG) based on a non-integer relationship between the first periodicity and a duration of a scheduling unit in which the SPS, the CS, or the CG is scheduled” as taught by Babaei, in the system of Feng, so that it would provide dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Babaei, paragraph [0096]).

Regarding claim 2, Feng in view of  Babaei disclose the method according to claim 1.
Babaei further discloses the scheduling unit comprises at least one of a slot, a mini-slot, at least one symbol, or a preconfigured time duration (paragraphs [0151], [0158]; various SPS periodicity, for example 100 ms and 1 s may be configured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the scheduling unit comprises at least one of a slot, a mini-slot, at least one symbol, or a preconfigured time duration” as taught by Babaei, in the system of Feng, so that it would provide dynamically or semi-dynamically changing (Babaei, paragraph [0096]).

Regarding claim 9, Feng discloses the configuration comprises multiple periodic SPS, multiple periodic CS, or multiple periodic CG based on the non-integer relationship between the first periodicity and the duration of the scheduling unit in which the multiple periodic SPS, the multiple periodic CS, or the multiple periodic CG are scheduled (paragraphs [0225], [0296]; transmitted information on the periodic data is such that it allows the radio base station to determine the different possible transmission periodicities and/or the different possible message sizes of the one or more data components of the periodic data).

Regarding claim 10, Feng in view of  Babaei disclose the method according to claim 9.
Babaei further discloses each of the multiple periodic SPS, the multiple periodic CS, or the multiple periodic CG corresponds to a sub-sequence of transmission occasions of the packets based on the first periodicity (Fig. 11, paragraph [0156]; if twoIntervalsConfig is enabled by upper layer: set the Subframe_Offset according to Table; else: set Subframe_Offset to 0; consider sequentially that the Nth grant occurs in the subframe for which: (10*SFN+subframe)=[(10*SFNstarttime+subframestarttime)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)] modulo 10240).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each of the multiple periodic SPS, the multiple periodic CS, or the multiple periodic CG corresponds to a sub-sequence of transmission occasions of the packets based on the first periodicity” as taught by Babaei, in the system of Feng, (Babaei, paragraph [0096]).

Regarding claim 12, Feng discloses the configuration is received in one or more of a Radio Resource Control (RRC) message, a Medium Access Control (MAC) layer Control Element (CE), or Downlink Control Information (DCI) (paragraph [0064]; configuration of semi-persistent scheduling is done by RRC signaling).

Regarding claim 13, Feng in view of  Babaei disclose the method according to claim 1.
Babaei further discloses the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next lower integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit (paragraph [0151]; sf10 may correspond to 10 sub-frames, sf32 may correspond to 30 sub-frames, sf128 may correspond to 120 sub-frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next lower integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit” as taught by Babaei, in the system of Feng, so that it would provide dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions (Babaei, paragraph [0096]).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 16.
s 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al. (US 2019/0116609 A1), hereinafter “Feng” in view of Babaei et al. (US 2018/0160445 A1), hereinafter “Babaei” in view of Novlan et al. (US 2016/0295624 A1), hereinafter “Novlan”.
Regarding claim 3, Feng in view of  Babaei disclose the method according to claim 1.
Neither Feng nor  Babaei explicitly discloses “the SPS, the CS, or the CG comprises a non- periodic SPS, a non-periodic CS, or a non-periodic CG”.
However, Novlan from the same or similar field of endeavor discloses the SPS, the CS, or the CG comprises a non-periodic SPS, a non-periodic CS, or a non-periodic CG (Fig. 11, paragraphs [0123], [0158]; multiple pools are configured for different traffic types (as well as possibly shared/common pools) with different periodicities for e.g. pool type 1- types 11105 a, 1105 b, 1105 c; pool type 2- types 1115 a, 1115 b, 1115 c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the SPS, the CS, or the CG comprises a non- periodic SPS, a non-periodic CS, or a non-periodic CG” as taught by Novlan, in the combined system of Feng and Babaei, so that it would provide a method and apparatus for resource pool design to support vehicle communications and a discovery protocol (Novlan, paragraph [0004]).

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

10.	Claims 11, 14, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al. (US 2019/0116609 A1), hereinafter “Feng” in view of Babaei et al. (US 2018/0160445 A1), hereinafter “Babaei” in view of WO 2019/219926 A1, hereinafter “WO’926”.
Regarding claim 11, Feng in view of  Babaei disclose the method according to claim 10.
Neither Feng nor Babaei explicitly discloses “each sub-sequence of the transmission occasions comprises a third periodicity that is an integer multiple of the duration of the scheduling unit”.
However, WO’926 from the same or similar field of endeavor discloses each sub-sequence of the transmission occasions comprises a third periodicity that is an integer multiple of the duration of the scheduling unit (page 10, line 28-34; page 17, line 4-11; page 19, line 31-35; page 20, line 1-5; each of the plurality of SPS intervals having associated therewith a plurality of sets of SPS overall time durations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each sub-sequence of the transmission occasions comprises a third periodicity that is an integer multiple of the duration of the scheduling unit” as taught by WO’926, in the combined system of Feng and Babaei, so that it would provide the occurrence of regular, non-critical information causing the UE to transmit regular and non-critical but periodic messages (WO’926, page 19, line 31-35).

Regarding claim 14, Feng in view of  Babaei disclose the method according to claim 1.
Neither Feng nor Babaei explicitly discloses “the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next higher integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit”.
However, WO’926 from the same or similar field of endeavor discloses the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, (page 10, line 28-34; page 17, line 4-11; page 19, line 31-35; page 20, line 1-5; each of the plurality of SPS intervals having associated therewith a plurality of sets of SPS overall time durations and wherein the UE is configured to select the certain SPS overall time duration for the selected certain SPS interval from one of the associated sets of SPS overall time durations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the configuration comprises a second periodicity comprising an integer number of slots, mini-slots, or symbols, wherein the integer number of slots, mini-slots, or symbols comprises a next higher integer than the non-integer relationship between the first periodicity and the duration of the scheduling unit” as taught by WO’926, in the combined system of Feng and Babaei, so that it would provide the occurrence of regular, non-critical information causing the UE to transmit regular and non-critical but periodic messages (WO’926, page 19, line 31-35).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.



Allowable Subject Matter
11.	Claims 4, 5, 6, 7, 8, 19, 20, 21, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims and
 (2) that all independent claims (1, 15, 16 and 30) were amended with similar features and the amendments were submitted in a formal response.

Conclusion
12.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414